Citation Nr: 1023381	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claims for service connection for hearing loss and 
for tinnitus.

On a September 2008 VA Form 9 (Appeal to Board of Veterans 
Appeals), the Veteran requested a hearing before a Veterans 
Law Judge sitting at the Board's offices in Washington, D.C.  
See 38 C.F.R. § 20.704(b) (2009).  However, before a hearing 
could be scheduled, the Veteran, through his representative, 
withdrew the request for a hearing; this was done in writing 
in October 2009 correspondence sent to VA.  Accordingly, the 
Board finds that the request for hearing has been withdrawn, 
and the Board will proceed with his appeal.  38 C.F.R. 
§ 20.704(d) (2009).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that in a September 2007 statement, 
the Veteran indicated that he had undergone audiological 
evaluation in August 2007 at the Kansas City VA Medical 
Center (VAMC).  However, the Board notes that, with the 
exception of a record of medications prescribed the Veteran 
from July 2006 to August 2007, no records from the Kansas 
City VA facility are present in the Veteran's claims file.  
The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claims, to include relevant 
records from both Federal and private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claims, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
prepared since July 2006 from the Kansas City VA facility and 
associate them with the claims file.  The AOJ must request in 
particular that the Kansas City VAMC provide the full report 
of the Veteran's August 2007 audiological evaluation.  The 
AOJ must further request that the Kansas City VA facility 
provide a negative response if no such records are available.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The Court, in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

The Veteran has contended that he has hearing loss and 
tinnitus as a result of his time on active duty.  
Specifically, the Veteran claims that he was exposed to 
acoustic trauma while serving as a jet engine mechanic while 
on active duty and that he first experienced ringing in his 
ears while on active duty.  The RO previously denied the 
Veteran's claim on the basis that the Veteran was not found 
to have hearing loss or tinnitus at the time of his 
separation from service.  

Regarding diagnosis of the Veteran's disability, the Board 
first acknowledges that VA audiology examination conducted in 
January 2008 shows a current bilateral hearing loss 
disability for VA purposes, as well as a current assessment 
of bilateral tinnitus.  38 C.F.R. § 3.385.  Service records 
show that the Veteran's military occupational specialty was 
jet engine mechanic.  The Veteran contends that he was 
exposed to noise as part of his in-service duties, 
specifically the repair of jet engines on the flight line.  
After separation from service, the Veteran worked as a truck 
driver, which employment exposed him to noise from truck 
engines.  He has also reported post-service exposure to noise 
through the occasional use of power tools for home repair.  

The record also contains report from a January 2008 VA 
audiological examination.  Report of that examination 
reflects that the VA audiologist reviewed the Veteran's 
claims file and conducted audiometric testing, which revealed 
bilateral hearing loss under 38 C.F.R § 3.385.  The examiner 
noted the Veteran's contention that he had been exposed to 
noise from jet engines during service and also recorded his 
post-service exposure to noise as a truck driver.  The report 
reflects the Veteran's complaint of having suffered tinnitus 
for five to ten years.  The examiner diagnosed the Veteran 
with normal to bilateral sensorineural hearing loss.  
Acknowledging the Veteran's exposure to noise while in 
service, the examiner nevertheless concluded that it was not 
at least as likely as not that his hearing loss resulted from 
the acoustic trauma he suffered in service.  In so finding, 
the audiologist noted the Veteran's normal hearing on 
repeated testing during service and at the time of his 
separation from active duty and opined that the Veteran's 
post-service noise exposure "may explain some of his current 
degree of hearing loss and tinnitus."  The examiner further 
stated that he "was unable to link tinnitus onset with the 
same time frame as military noise," although he did not 
provide a rationale as to how he reached this conclusion.  
The Board notes, further, that the record available to the VA 
examiner was incomplete, as it did not include the above-
identified August 2007 VA audiological evaluation.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has 
firsthand knowledge, such as ringing in his ears during 
service, or symptoms of a current hearing disability.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).  In that connection, the Board notes 
that the Veteran has contended in a September 2007 statement 
that he first experienced ringing in his ears while on active 
duty that has worsened in the past five to ten years.  The 
Board notes that the Veteran is qualified, as a lay person, 
to report that he suffered pain or injury during service that 
has continued to the present.  See Savage, 10 Vet. App. at 
495.  However, he is not competent to provide a medical 
opinion as to the onset of any current disability.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
notes in addition that the failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although it appears that the January 2008 VA examiner 
conducted a proper evaluation of the Veteran's hearing acuity 
at the time and addressed the presence of a current hearing 
loss disability as well as tinnitus, the examiner did not 
have a complete medical record available for consideration.  
Because the examiner was unable to review the Veteran's 
medical record in its entirety-including the above-
identified August 2007 VA audiological evaluation, the 
examination is inadequate for VA purposes.  See 38 C.F.R. § 
4.2 (2009) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required for a medical opinion that 
contemplates all the evidence, including that which is to be 
obtained.  (If further examination of the Veteran is 
necessary, such must be undertaken and such findings included 
in the examiner's final report.  The agency of original 
jurisdiction (AOJ) must arrange for the Veteran to undergo 
examination, however, only if the January 2008 VA examiner is 
unavailable or if such examination is needed to answer the 
questions posed.)

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the Kansas 
City VA facility any available medical 
records pertaining to the Veteran's 
examination or treatment at that 
facility at any time since July 2006, 
including in particular the report of 
an August 2007 audiological evaluation.  
The AOJ must request that a negative 
response be returned if no such records 
are available.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) as regards requesting 
records from Federal facilities.  All 
records and/or responses received must 
be associated with the claims file. 

2.  The Veteran's claims file must be 
referred to the examiner who conducted 
the January 2008 VA examination.  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions, to include particularly his 
statements that he first began 
experiencing tinnitus while "on the 
flight line" during active duty (which 
statements appear to contradict what the 
Veteran said about the onset of tinnitus 
during the January 2008 examination).

The reviewer must provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's currently 
diagnosed hearing loss and tinnitus are 
related to his period of military 
service, and particularly to his conceded 
in-service exposure to acoustic trauma 
while working as a jet engine mechanic.  
The reviewer must specifically address 
the Veteran's contentions relating his 
tinnitus to the in-service acoustic 
trauma, as well as his claims that he 
first experienced ringing in his ears 
during active duty.  The reviewer must 
set forth the complete rationale for the 
opinions expressed.

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

(If the January 2008 examiner is no 
longer available, or the reviewer 
determines that another examination is 
necessary to arrive at any requested 
opinion, an examination should be 
scheduled and the Veteran notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  The 
examiner should provide the opinions 
requested above.  All examination 
results, along with the complete 
rationale for any opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, must be set forth.)

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

